IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00175-CR
 
Larry Gene George,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 18th District Court
Johnson County, Texas
Trial Court No. F42972
 

abatement ORDER





 
            The appellant’s brief is overdue in this
appeal.  
            We abate this appeal to the trial
court to conduct any necessary hearings within 30 days of the date of this
Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2) and (3).  Tex. R. App. P. 38.8(b)(2), (3).
            The supplemental clerk’s and
reporter’s records required by the rules, if any, are ordered to be filed
within 45 days of the date of this Order.  See id.
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
abated
Order
issued and filed December 8, 2010
Do
not publish